Citation Nr: 0729640	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  06-00 007	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to a compensable initial evaluation for hearing 
loss.




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Phoenix, Arizona Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection and a noncompensable evaluation for bilateral 
hearing loss.  

During the course of this appeal, the veteran requested a 
Travel Board hearing before a Veterans Law Judge at the RO.  
He failed to report for two scheduled hearings after being 
advised of the date, place and time of the hearings.  As 
such, the Board now considers his request withdrawn.  


FINDING OF FACT

At all times since the date of the award of service 
connection, the veteran's bilateral hearing loss was 
manifested by Level I hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in March 2004.  The letter notified the veteran of 
VA's responsibilities in obtaining information to assist the 
veteran in completing his service connection claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  This notice 
was provided to the veteran in March 2006.  

As to the duty to assist, identified records have been 
obtained consistent with 38 C.F.R. § 3.159.  The veteran was 
afforded a VA examination, and VA treatment records as well 
as service medical records have been associated with the 
claims file.  The veteran was provided the opportunity to 
testify at two hearings he requested, but he failed to 
report.  Further attempts to obtain additional evidence would 
be futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Law and Regulations

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations for defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz.  The rating schedule establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85 (2006).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  
Table VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE THRESHOLD 
AVERAGE AND SPEECH DISCRIMINATION.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


Table VIA*
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON
PURETONE THRESHOLD AVERAGE

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 





Table VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

The objective medical tests used by VA to assess the extent 
of hearing impairment are performed without the test subject 
wearing hearing aids.  (See 38 C.F.R. § 4.85(a) (2006))  

Factual Background and Analysis

The veteran has been granted service connection and a 
noncompensable evaluation for hearing loss effective from 
January 2004.  He contends that his hearing impairment is 
significantly disabling and warrants the assignment of a 
compensable evaluation.

Following the filing of his claim for service connection in 
January 2004, the veteran was afforded a VA audiological 
evaluation in April 2004.  Results of that test show that the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
--
25
40
45
40
38
LEFT
--
30
35
45
50
40

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The diagnosis was mild bilateral 
sensorineural hearing loss.  Evaluating this test score based 
on Table VI, the veteran's right ear hearing acuity is at 
Level I and his left ear is at Level I.  This level of 
hearing acuity, as reflected on Table VII of 38 C.F.R. § 
4.85, is entitled to a noncompensable evaluation.

VA treatment records dated in April and May 2004 show no 
treatment, findings or complaints relating to bilateral 
hearing loss.  

The Board concludes that upon application of the rating 
schedule to the aforementioned facts, the objective findings 
remain insufficient to support the assignment of a 
compensable initial evaluation for bilateral sensorineural 
hearing loss for period of time since service connection was 
granted to the present.  The veteran's appeal must therefore 
be denied.

As there is no evidence of an exceptional or unusual 
disability picture associated with the veteran's bilateral 
hearing loss, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of an extraschedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2006).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).




ORDER

An initial compensable evaluation for hearing loss is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


